United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.M., Appellant
and
U.S. NAVY, PUGET SOUND NAVAL
SHIPYARD, Bremerton, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-590
Issued: September 24, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 24, 2012 appellant filed a timely appeal from an August 16, 2011 decision of
the Office of Workers’ Compensation Programs (OWCP), which affirmed its decision dated
December 23, 2010. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether OWCP met its burden of proof to establish that the employmentrelated temporary aggravation of osteoarthrosis of both knees resolved by April 30, 2004.
FACTUAL HISTORY
On January 10, 2007 appellant, then a 59-year-old shipfitter, filed an occupational disease
claim alleging that he developed arthritis of the knees as a result of performing his work duties.
He became aware of his condition and realized it was causally related to his employment on
1

5 U.S.C. §§ 8101-8193.

December 11, 2006. Appellant was separated from his employment on April 30, 2004 due to his
inability to do his job due to his carpal tunnel syndrome.2
Appellant was treated by Dr. Michael McManus, a Board-certified orthopedic surgeon,
on October 27, 2006 for severe secondary osteoarthritis of the medial compartment in both
knees. He noted originally injuring his left knee in the 1970’s when he stepped into a hole and
had surgery in 1971. Appellant injured his right knee while working at a shipyard in 1976 and
had surgery. He noted worsening pain in the 1980’s, which he attributed to work as a shipfitter
requiring repetitive climbing in confined spaces, kneeling and squatting. Appellant opined that
his knee condition was the natural progression of osteoarthritis of the medial compartments due
to bilateral open medial meniscectomies. On November 30, 2006 Dr. McManus diagnosed
severe osteoarthritis, greatest at the medial compartment, bilateral knees and status post bilateral
open medial meniscectomies, multifactorial, probably in part related to work activities as a
shipfitter. On March 29, 2007 he noted that appellant was a shipfitter for 27 years and noted that
his work duties included repetitive climbing, squatting and kneeling. Dr. McManus opined that
these activities significantly contributed to the permanent severe secondary osteoarthritis of both
knees.
In a decision dated March 29, 2007, OWCP denied appellant’s claim for compensation.
Appellant requested an oral hearing which was held on July 19, 2007. He submitted
additional medical evidence. In reports dated May 30 and September 11, 2007, Dr. McManus
noted that appellant was a shipfitter for 27 years and had a history of bilateral open medial
meniscectomies in the 1970’s. He noted that a shipfitter performed repetitive climbing, squatting
and kneeling and worked in confined spaces. Dr. McManus opined that these activities over
years significantly contributed to the progression of degenerative disease in his knees.
In an October 15, 2007 decision, the hearing representative set aside the March 29, 2007
OWCP decision and remanded the case for further medical development. She directed OWCP to
refer appellant to a second opinion physician to address the causal relationship between the
diagnosed knee condition and the accepted work factors.
OWCP referred appellant to Dr. Richard E. Hall, a Board-certified orthopedic surgeon,
for a second opinion evaluation. In a November 29, 2007 report, Dr. Hall discussed appellant’s
work history. He noted a moderately obese man with scars over both knees, bilateral knee
effusions, osteophytic spurring ridges on the medial compartment, patellofemoral crepitus,
positive Lachman bilaterally and significant degenerative changes. Dr. Hall diagnosed bilateral
knee degenerative joint disease osteoarthritis, narcotic habituation and upper extremity
impairments. He noted the degenerative joint disease of the knees was ongoing. Dr. Hall opined
that the contributing work factors were less likely the cause of the disease and that, more
probable than not, it was the preexisting meniscal pathology resulting in a total meniscectomy
which caused appellant to develop osteoarthritis of the knees.

2

Appellant has an accepted occupational disease claim for bilateral carpal tunnel syndrome, claim number
xxxxxx527. This claim is not before the Board on this appeal.

2

Appellant submitted reports from Dr. McManus, dated December 20, 2007 and
February 8, 2008, who noted appellant’s complaints of ongoing pain, swelling and crepitus of
bilateral knees. Dr. McManus diagnosed severe secondary osteoarthritis of the medial
compartment bilateral knees, work related.
In a decision dated May 16, 2008, OWCP denied appellant’s claim for benefits. It
determined that the weight of the medical evidence as determined by Dr. Hall did not establish
that appellant’s bilateral knee condition was related to the accepted work factors.
On May 28, 2008 appellant requested an oral hearing.
In an October 1, 2008 decision, an OWCP hearing representative set aside the May 16,
2008 decision and remanded the case for medical development. She found a conflict in medical
opinion between Dr. Hall, who opined that appellant’s preexisting knee condition and surgery
made him susceptible to the development of arthritis and Dr. McManus, who opined that
appellant’s osteoarthritis of both knees was worsened by his employment duties.
On December 7, 2007 OWCP referred appellant to Dr. Donald Hubbard, a Boardcertified orthopedic surgeon. In a January 23, 2009 report, Dr. Hubbard reviewed the record and
examined appellant. He diagnosed by history bilateral knee joint injury, left early 1970 and right
1974 to 1975, with open bilateral knee arthrotomy and excision of medial menisci, cumulative
trauma of the bilateral knee joint related to work activities of heavy lifting/carrying, prolonged
kneeling/squatting and bilateral severe unicompartmental/medial joint space arthrosis.
Dr. Hubbard opined that the condition of bilateral knee arthrosis was medically connected to
work factors. He opined that, because appellant underwent a bilaterally complete medial
meniscectomy in the 1970’s, his knee joints were at increased risk for the development of
bilateral medial compartment arthrosis. Dr. Hubbard indicated that appellant’s bilateral knee
arthrosis conditions were not at maximum medical improvement and the prognosis for his
condition was poor without bilateral joint knee total knee arthroplasties. He could not state with
probability that the knee conditions had been aggravated by employment activities at the
shipyard based on the available medical evidence.
In a decision dated February 19, 2009, OWCP accepted appellant’s claim for a resolved
temporary aggravation of osteoarthrosis of the bilateral knee. On February 22, 2009 appellant
requested an oral hearing.
In a decision dated June 4, 2009, an OWCP hearing representative set aside the
February 19, 2009 decision and instructed OWCP to seek clarification from Dr. Hubbard
regarding whether appellant had residuals of his accepted condition and whether the aggravation
was temporary or permanent.
On July 10, 2009 OWCP requested Dr. Hubbard to provide clarification of his opinion.
In a July 22, 2009 report, Dr. Hubbard noted that, based on the objective medical evidence,
appellant’s work duties as a shipfitter did not contribute to a worsening of his bilateral knee
condition. He noted that knee joint arthritis routinely developed after menisci surgery which was
performed prior to appellant’s employment. Dr. Hubbard advised that physical activities did not

3

objectively aggravate individuals with meniscectomies but temporarily aggravated preexisting
objective and subjective complaints in individuals with preexisting deterioration or pathology.
In an August 7, 2009 decision, OWCP again accepted appellant’s claim for a temporary
aggravation of osteoarthrosis of both knees.
On August 18, 2009 appellant requested an oral hearing.
In a decision dated November 3, 2009, an OWCP hearing representative vacated the
August 7, 2009 decision. She found that Dr. Hubbard’s July 22, 2009 report was contradictory
and lacked sufficient rationale to resolve the medical conflict. The hearing representative noted
that Dr. Hubbard originally opined that appellant’s bilateral knee condition was connected to his
work exposure but stated in his addendum that work activities did not contribute to his bilateral
knee condition. OWCP was directed to refer appellant to a new impartial specialist.
On December 14, 2009 OWCP referred appellant to Dr. Lance N. Brigham, a Boardcertified orthopedic surgeon. In a January 6, 2010 report, Dr. Brigham reviewed the medical
record and examined appellant. He diagnosed osteoarthritis by history of both knees on a more
probable than not basis secondary to the prior history of open medial meniscectomies from
1974 and 1975. Dr. Brigham noted a history of hypertension and industrially-related carpal
tunnel release. Progressive osteoarthritis of the medial compartment of the knees was
documented in x-rays from 2002 to 2007. Appellant had limited range of motion with flexion
contracture of both knees, moderate medial instability of both knees and pain to palpation of the
medial lateral joint of both knees. Dr. Brigham opined that appellant’s condition was due to
progressive arthritis of the medial and patellofemoral joints, which was more likely related to the
history of bilateral open medial meniscectomies in 1974 and 1975. He opined that the bilateral
arthritis was unrelated to any work conditions as appellant worked light duty from 1994 to 2004
using a cart to deliver mail. Appellant further reported that his symptoms did not begin until the
mid 1980’s and he did not seek medical care until the late 1980’s to early 1990’s. Dr. Brigham
noted that complete meniscectomies in young individuals had a higher incidence of progressive
arthritis. He noted that no preexisting condition was aggravated by work factors; however, with
a natural progression of arthritis of the knees appellant had episodes of pain no matter what
activities were considered. Dr. Brigham opined that the bilateral knee arthritis was not affected
by employment as appellant performed light duty the last 10 years of his job by using a cart that
protected his knees. X-ray review revealed arthritis in both knees in 2002 that progressed
through 2007, which was a period appellant was not working. Dr. Brigham advised that
appellant was a candidate for a total knee replacement which was not the result of work activities
but the natural progression of arthritis of the medial compartment of both knees secondary to
bilateral open medial meniscectomies. He noted that appellant could not return to work as a
shipfitter but could return to work full time as a mail runner with restrictions, which were
attributed to the bilateral medial compartment arthritis of the knees.
In a decision dated January 25, 2010, OWCP found that appellant’s accepted temporary
aggravation of osteoarthrosis of both knees resolved by April 30, 2004. It found that
Dr. Brigham, while opining that work factors did not cause or aggravate the knee arthritis, he
indicated that appellant would have had episodes of pain, resolving within a day or two, no
matter what activities he performed. Based on this, OWCP found that the accepted condition

4

resolved by April 30, 2004, when appellant stopped work. Appellant requested an oral hearing
which was held on June 24, 2010.
In a September 20, 2010 decision, the hearing representative set aside the January 25,
2010 decision and remanded the matter to OWCP for further medical development. She
instructed OWCP to amend the statement of accepted facts to provide an affirmative finding on
appellant’s federal job duties, both the full and limited-duty positions and to provide the referee
physician with definitions of direct causation, aggravation, acceleration and precipitation.
On November 15, 2010 OWCP requested that Dr. Brigham clarify his opinion and state
whether he reviewed the statement of accepted facts and the definitions of causal relationship
and address whether appellant’s preexisting condition was aggravated by employment factors.
In a November 22, 2010 supplemental report, Dr. Brigham reviewed the statement of accepted
facts and the definitions of causal relationship. He advised that his previous opinion did not
change. Dr. Brigham found that the preexisting bilateral arthritis of the medial compartments of
both knees was not aggravated by appellant’s employment activities.
In a decision dated December 23, 2010, OWCP found that appellant’s temporary
aggravation of osteoarthrosis of the bilateral knees resolved by April 30, 2004. Appellant
requested an oral hearing which was held on May 25, 2010.
In a decision dated August 16, 2011, an OWCP hearing representative affirmed OWCP’s
decision dated December 23, 2010.
LEGAL PRECEDENT
The United States shall pay compensation for the disability of an employee resulting
from personal injury sustained while in the performance of duty.3 Once OWCP accepts a claim
it has the burden of justifying modification or termination of compensation. After it has
determined that an employee has disability causally related to his employment, it may not
terminate compensation without establishing that the disability has ceased or is no longer related
to the employment injury.4 The fact that OWCP accepted an employee’s claim for a specified
period of disability does not shift the burden of proof to the employee. The burden is on OWCP
to demonstrate an absence of employment-related disability or residuals in the period subsequent
to the date of termination or modification.5
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an evaluation.6 In situations where there exist opposing
3

5 U.S.C. § 8102(a).

4

D.M., Docket No. 10-857 (issued January 3, 2011); Edwin Lester, 34 ECAB 1807 (1983).

5

See Elsie L. Price, 54 ECAB 734, 739 (2003); Raymond M. Shulden, 31 ECAB 297 (1979); Anna M. Blaine
(Gilbert H. Blaine), 26 ECAB 351 (1975).
6

5 U.S.C. § 8123(a).

5

medical reports of virtually equal weight and rationale and the case is properly referred to an
impartial medical specialist for the purpose of resolving the conflict, the opinion of such
specialist, if sufficiently well rationalized and based on proper factual and medical background,
must be given special weight.7 When OWCP obtains an opinion from an impartial medical
specialist for the purpose of resolving a conflict in the medical evidence and the specialist’s
opinion requires clarification or elaboration, OWCP must secure a supplemental report from the
specialist to correct the defect in his original report.8 However, when the impartial specialist is
unable to clarify or elaborate on the original report or if a supplemental report is also vague,
speculative or lacking in rationale, OWCP must submit the case record and a detailed statement
of accepted facts to another impartial specialist for the purpose of obtaining a rationalized
medical opinion on the issue.9
ANALYSIS
OWCP accepted a temporary aggravation of osteoarthrosis of the bilateral knees that
resolved by April 30, 2004. As noted, its acceptance of a claim for a specified period does not
shift the burden of proof to the claimant. It is OWCP’s burden to establish that appellant did not
have residuals from the accepted injury. It based its decision to terminate benefits on
Dr. Brigham’s reports. The Board finds that OWCP properly terminated benefits.
The initial medical conflict between the opinions of Dr. McManus, appellant’s treating
physician, and the second opinion physician, Dr. Hall, with regard to whether appellant’s
osteoarthritis of both knees was aggravated by his employment duties. Appellant saw
Dr. Hubbard to resolve the medical conflict. However, Dr. Hubbard’s July 22, 2009 report was
contradictory and lacked rationale so appellant was properly referred to a second impartial
medical specialist, Dr. Brigham, for a new impartial medical examination.10
Dr. Brigham conducted an impartial medical examination and issued reports dated
January 6 and November 22, 2010. In his January 6, 2010 report, he diagnosed osteoarthritis of
the bilateral knees secondary to prior history of open medial meniscectomies from
1974 and 1975. Dr. Brigham noted that appellant’s bilateral knee condition was due to
progressive arthritis of the medial and patellofemoral, which was most likely related to the
bilateral open medial meniscectomies in 1974 and 1975. He opined that the bilateral arthritis
was unrelated to any work conditions as appellant worked light duty from 1994 to 2004 using a
cart to deliver mail which protected his knees. Dr. Brigham noted that appellant’s preexisting
condition was not aggravated by employment factors but advised that those with a natural
progression of arthritis of the knees will have temporary episodes of pain with activity that
would resolve within a day or two. He opined that the bilateral knee arthritis was not caused by
7

Federal (FECA) Procedure Manual, Part 3 -- Medical, Medical Examinations, Chapter 3.500.4b(3)(b)
(March 1994, October 1995 and May 2003), citing Raymond E. Heathcock, 32 ECAB 2004 (1981).
8

Raymond A. Fondots, 53 ECAB 637, 641 (2002); Nancy Lackner (Jack D. Lackner), 40 ECAB 232 (1988);
Rayon K. Ferrin, Jr., 39 ECAB 736 (1988).
9

R.G., Docket No. 11-79 (September 9, 2011); Nancy Keenan, 56 ECAB 687 (2005).

10

See supra notes 8 and 9.

6

his employment. Dr. Brigham indicated that appellant was a candidate for total knee
replacements but the surgery was not due to work activities but the natural progression of
arthritis that was secondary to bilateral open medial meniscectomies. He noted that appellant
could work full time with restrictions that were attributed to the bilateral medial compartment
arthritis of the knees. In a supplemental report dated November 22, 2010, Dr. Brigham reviewed
the revised statement of accepted facts and advised that his previous opinion did not change. He
opined that the preexisting bilateral arthritis of the medial compartments of the knees was not
aggravated by appellant’s employment.
Accordingly, OWCP’s finding that appellant’s temporary aggravation of osteoarthrosis of
his knees resolved by the time he stopped work, April 30, 2004, is supported by the wellrationalized medical opinion of Dr. Brigham, whose conclusion that appellant no longer had any
work-related residuals was supported by his examination of appellant, his review of the record
and appellant’s work history.11
On appeal, appellant asserts that the accepted temporary aggravation of osteoarthrosis of
the bilateral knees did not resolve April 30, 2004 and contends that Dr. Brigham’s opinion was
inaccurate and insufficient to resolve the medical conflict. As noted, Dr. Brigham’s opinion is
supported by his review of appellant’s history, evaluation of medical evidence and examination
findings. He reviewed appellant’s history and, as noted above, demonstrated an awareness of the
work injury. Dr. Brigham extensively reviewed the medical evidence and the statement of
accepted facts dated November 15, 2010. He provided findings on examination and noted a
review of the diagnostic testing in support of his conclusion. Dr. Brigham found no objective
basis on which to attribute any continuing residuals of appellant’s employment. His opinion
establishes that appellant’s work-related condition resolved.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to establish that the employmentrelated temporary aggravation of degenerative disc disease had resolved.

11

Richard O’Brien, 53 ECAB 234 (2001).

7

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 16, 2011 is hereby affirmed.
Issued: September 24, 2012
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

